Per Ouriam.
Suit commenced by attachment. On the issuing of the writ, publication of the pendency of the attachment was made, and during its pendency the writ was levied on certain lands. There was judgment by default.
No motion was made below to set aside this judgment by default. Is this case one of a class that may form an exception to the rule of practice established on this subject? We do not decide, because we áre satisfied there is no error in the case.
We aie clear that under the code publication in attachment may be made before the writ is levied. 2 E.- S., § § 156, 157, p. 63; id. § 38, p. 35; Ind. Pr., pp. 153-510. No irregularity appears in the record of the proceedings.
The judgment is affirmed, with 1 per cent, damages and costs.